Order filed January 23, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00098-CR
                                   ____________

                           JUAN TORRES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1338600

                                     ORDER

      On December 5, 2013, this Court directed the trial court to conduct a hearing
in this case to determine whether appointed counsel, Keisha L. Smith, should be
permitted to withdraw, and if so, to appoint new counsel. Our order required the
trial judge to see that a record of the hearing is made, make findings of fact and
conclusions of law, and order the trial clerk to forward a record of the hearing and
a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the courts findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video
teleconference were to be filed with the Clerk of this Court on or before January 6,
2014. To date, the court has not received the record or findings. Those records
should be filed with the clerk of this court on or before February 18, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party. It
is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this Court’s
order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM